POLEN, Judge,
concurring in part and dissenting in part.
I concur with the majority opinion in affirming the final judgment in Case No. 89-0268. I also concur with the majority holding in Case No. 89-1278 to the extent that they are correct that a claim for damages based on a contract action, Bell’s alleged breach of the 1978 settlement agreement, would not form a basis for relief. However, a theory could be made out under Martha A. Gottfried, Inc. v. Amster, 511 So.2d 595 (Fla. 4th DCA 1987), and its progeny which the majority recognizes but *291concludes contrarily that Heico is not entitled to recover the legal expenses incurred in the successful defense of case No. 89-0268. Had it been properly pled, Heico could have been entitled. I would reverse and remand with leave to amend.